ACCEPTED
                                                                                 04-15-00287-CV
                                                                     FOURTH COURT OF APPEALS
                                                                          SAN ANTONIO, TEXAS
                                                                            7/3/2015 11:18:35 AM
                                                                                  KEITH HOTTLE
                                                                                          CLERK




№. 04-15-00287-CV                                    FILED IN
                                              4th COURT OF APPEALS
                                               SAN ANTONIO, TEXAS
                                              07/6/2015 9:13:00 AM
 ________________________________________________________
                          IN THE                KEITH E. HOTTLE
                                                      Clerk
                    COURT OF APPEALS
                         FOR THE
                FOURTH COURT OF APPEALS
                 AT SAN ANTONIO, TEXAS
 _________________________________________________________
            CECIL ADAMS AND MAXINE ADAMS,
                         Appellants,

                                   v.

           HARRIS COUNTY, REBECCA ROSS, ET AL.,
                        Appellees.

On Appeal from the 269th Judicial District Court in Harris County, Texas
                 Trial Court Cause №. 2014-35653
___________________________________________________________
               REBECCA ROSS’S RESPONSE TO
 ADAMS’S EMERGENCY MOTION FOR REVIEW OF ORDERS
              PURSUANT TO TEX. R. APP. P. 29.6
 __________________________________________________________

                     TIMOTHY J. HENDERSON
                   6300 West Loop South, Suite 280
                      Bellaire, Texas 77401-2905
                             713.667.7878
                          713.668.5697 (fax)
                       timjhenderson@msn.com

            COUNSEL FOR APPELLEE REBECCA ROSS

                             July 3, 2015
      Appellee Rebecca Ross (“Ross”) files this Response to Adams’ Emergency

Motion for Review of Orders Pursuant to TEX. R. APP. P. 29.6 and shows as

follows:

1.    The Adams’s accelerated interlocutory appeal deals with the trial Court’s

      order granting quasi-judicial immunity to Clerk of the Court 1st Court of

      Appeals.

2.    The Adams appeal arises from Cause №: – 2014-35653, Harris County,

      Texas, Plaintiff v. Maxine Adams, Cecil Adams, Rebecca Ross, Kathleen

      Keese, Christopher A. Prine, and State of Texas, Defendants, In the 269th

      Judicial District of Harris County, Texas (“Interpleader Case”).

3.    JURISDICTION:

4.    The April 4, 2014 Mandate from the First Court of Appeal to the 269th,

      provided, inter alia, that (i) Maxine Adams pay all cost incurred by reason of

      her appeal and (ii) if all or part of the unpaid costs are collected in any

      process to enforce the judgment the trial court clerk must remit to the clerk

      of the Appellate Court the amount due. The Mandate issued after the Adams

      failed to prosecute their appeal against Ross.

5.    The 269th most certainly has jurisdiction to enforce the Mandate.


                                  _______________
                                     Page 2 of 8
6.   In addition to enforcing the Mandate, the 269th Trial Court below is acting to

     settle the outstanding judgment between parties that have claims against the

     Adams which have nothing to do the Mandate’s enforcement. As a trial

     court does not lose subject-matter jurisdiction by enforcing an appellate

     mandate, such actions are perfectly in order.       See, e.g., Madeksho v.

     Abraham, Watkins, Nichols, & Friend, 112 S.W.3d 679, 685 (Tex. App. –

     Houston [14th Dist.] 2003, pet. denied) (en banc) and In re State of Texas,

     159 S.W.3d 203 (Tex. App. – Austin, 2005, pet. denied). Parties seeking

     supplemental relief must make a showing that the requested relief is

     necessary and proper but that does not deprive the trial Court of subject

     matter jurisdiction over the resolution of the case having nothing to do with

     the Mandate. See, e.g. Howell v. Texas Workers' Compensation Comm’n,

     143 S.W.3d 416, 433 (Tex. App. – Austin 2004, no pet. h.); Valley Oil Co. v.

     City of Garland, 499 S.W.2d 333, 335-36 (Tex. Civ. App. – Dallas 1973, no

     writ).

7.   TRANSFER:

8.   The transfer was from one District Court to another in Harris County. Both

     Courts had jurisdiction and thus did not run afoul of the requirements of

     Tex. Gov’t Code 74.093.

                                _______________
                                   Page 3 of 8
9.    Section 74.093 provides, inter alia, “RULES OF ADMINISTRATION. (a)

      The district and statutory county court judges in each county shall, by

      majority vote, adopt local rules of administration.... (d) Rules relating to the

      transfer of cases or proceedings shall not allow the transfer of cases from

      one court to another unless the cases are within the jurisdiction of the court

      to which it is transferred.”

10.   Furthermore the transfer Order is not a further appealable interlocutory order

      concerning the same subject matter as this interlocutory appeal, and its does

      not interfere with, or impair, the effectiveness of the relief sought or that

      may be granted on appeal. See, TEX. R. APP. P. §29.6(a)(1+2).

11.   It follows then that all the orders issued by the 269th District Court are valid.

12.   DENIAL OF SUMMARY JUDGMENT AGAINST ROSS:

13.   As the Adams know, Ross currently requests only a complete dollar-for-

      dollar credit for all of the funds released {to whomever} in the Interpleader

      Case with such credit toward the judgment in the Adams Tenancy Case 1.


1
      The res of the Interpleader Case is Ross’s deposit to supersede the judgment in Cause №:
      2010-12207, Maxine Adams and Cecil Adams, Plaintiffs v. Rebecca Ross, Defendant, in
      the 269th Judicial District Court of Harris County Texas (the “Adams Tenancy Case”).
      Ross paid $8,735.18 into the Court registry to supersede the judgment in the above-
      referenced case ($7,906.99 on April 20, 2012 and $828.19 on August 27, 2012).
                                     _______________
                                        Page 4 of 8
14.   On April 7, 2014, Ross filed a “Motion to Release Deposit and Release

      Judgment.” Ross requested that her deposit be distributed and the Adams

      Tenancy Case judgment be declared satisfied and released.

15.   On May 20, 2014, the District Court entered an Order denying without

      prejudice Ross’s Motion to Release Deposit and Release Judgment, Harris

      County District Clerk’s Motion to Release Funds and Motion for Instruction,

      Cecil Adams’ Request to Release Funds, and Court Reporter Kathleen

      Keese’s Oral Request for Funds.

16.   In reaction to the Court’s May 20, 2014 Order, on June 20, 2014 Harris

      County filed the Interpleader case.

17.   While the Adams may owe Harris County, Kathleen Keese, Christopher A.

      Prine, and/or the State of Texas, to the extent that money comes out of

      Ross’s deposit, Ross should get full credit for all of her deposit as to the

      Adams Tenancy Case judgment.

18.   There is no reason to revisit the Court order denying the Adams’s Motion for

      Summary Judgment against Ross. Also, the order is not a further appealable

      interlocutory order concerning the same subject matter as this interlocutory

      appeal, and its does not interfere with, or impair, the effectiveness of the

                                 _______________
                                    Page 5 of 8
      relief sought or that may be granted on appeal.      See, TEX. R. APP. P.

      §29.6(a)(1+2).

19.   THEREFORE, Ross requests the Court of Appeals DENY Adams

      Emergency Motion for Review of Orders Pursuant to TEX. R. APP. P. 29.6.

20.   Respectfully submitted this 3rd day of July 2015.




                                      By:
                                        Timothy J. Henderson
                                        State Bar №. 09432500
                                        6300 West Loop South, Suite 280
                                        Bellaire, Texas 77401-2905
                                        713.667.7878
                                        713.668.5697 (fax)
                                        timjhenderson@msn.com

                                      COUNSEL        FOR   REBECCA        ROSS,
                                      APPELLEE




                                 _______________
                                    Page 6 of 8
                         CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above pleading was
served by United States Certified Mail, return receipt requested, postage prepaid,
and/or by fax and/or by hand delivery and/or electronically through the electronic
filing manager and/or by email by upon all persons or counsel at the address(es)
below on the 3rd day of July 2015:

Vince Ryan, Esq.
Harris County Attorney
Brian A. Quintero, Esq.
Senior Assistant County Attorney
1019 Congress, 15th Floor
Houston, Texas 77002
brian.quintero@cao.hctx.net
713.274.5173
713.437.8633 (fax)

COUNSEL FOR PLAINTIFF/PETITIONER
HARRIS COUNTY, TEXAS ATTORNEYS

Christin Vasquez,
P.O. Box 12548 Capitol Station
Austin, Texas 78711

COUNSEL FOR CHRISTOPHER A. PRINE
CLERK OF THE COURT


Maxine Adams and Cecil Adams
5510 South Rice #1206
Houston, Texas 77081
713.840.0330

PRO SE

                                 _______________
                                    Page 7 of 8
Jayson Booth, Esq.
3730 Kirby Drive, Suite 777
Houston, Texas 77098
713.333.0377
713.526.1175 (fax)

COUNSEL FOR KATHLEEN KEESE



                                     Timothy J. Henderson




                              _______________
                                 Page 8 of 8